Unpersuaded of the unconstitutionality of the act, I concur. I wish to add a word, however.
This statute is unusually liberal or lax. In my judgment, it threatens the speedy, efficient, and economical administration of justice, particularly in criminal cases. Experience may or may not justify my present anticipation of abuses to follow. If it should, the Legislature is fully competent to meet the situation; no doubt without my advice. Still it may not be out of place to couple with my approval of the beneficent purposes of the statute, as set forth in the opinion, the suggestion of the desirability of adding reasonable safeguards against abuse.